Citation Nr: 1444704	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from March 2000 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The March 2009 rating decision granted service connection for residuals of a TBI, and assigned a noncompensable initial evaluation, effective from January 21, 2009.

During the pendency of this appeal, in a September 2009 rating decision, the RO granted a 10 percent initial evaluation for the residuals of traumatic brain injury, effective from January 21, 2009.  Because the 10 percent initial rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the issue of entitlement to a higher initial rating remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

This case was previously before the Board in August 2011, when entitlement to an initial evaluation in excess of 10 percent for residuals of TBI was denied, as was entitlement to an earlier effective date for the grant of service connection for residuals of TBI.  The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2012, the Court vacated the portion of the Board's August 2011 decision that denied entitlement to an earlier effective date and a higher initial rating for residuals of TBI, and remanded the case to the Board for development consistent with a Joint Motion for Remand of the parties (VA Secretary and the Veteran).  In the August 2011 decision, the Board also remanded the issues of entitlement to an effective date prior to October 15, 2009 for the grant of service connection for an adjustment disorder and the issue as to whether there was clear and unmistakable error in a May 2004 rating decision that denied service connection for a psychiatric disability, however diagnosed, to include posttraumatic stress disorder, to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued to the Veteran in August 2011, thus there was substantial compliance with the August 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran did not perfect an appeal with respect to these issues and, thus, they are not before the Board.

In October 2013, the case returned to the Board for appellate review and the Board again denied entitlement to an initial evaluation in excess of 10 percent for residuals of TBI and an earlier effective date for the grant of service connection for residuals of TBI.  The Veteran again appealed these denials to the Court which, in June 2014, granted a Joint Motion for Partial Remand (JMPR) of the parties, and vacated the Board's decision with respect to the denial of an initial evaluation in excess of 10 percent for TBI and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.  The Court also granted a Joint Motion to terminate the appeal for entitlement to an earlier effective date for the grant of service connection for residuals of TBI on the terms set forth in a stipulated agreement.  Thereafter, the RO issued a June 2014 rating decision, based on the June 2014 stipulated agreement, and granted an effective date of October 23, 2008 for the grant of service connection for residuals of TBI.  Thus, the only issue on appeal herein is the issue as stated on the title page.  

The issue of whether there was clear and unmistakable error in a May 2004 rating decision that denied service connection for blackouts, to include as a residual of traumatic brain injury, was raised by the record in May 2011 testimony, and referred to the Agency of Original Jurisdiction (AOJ) in the August 2011 Board decision, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim and the claim is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Consistent with the Court's June 2014 Order granting the parties' JMPR, the Board has determined that remand of the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of TBI, is appropriate.  Specifically, the Board finds that another VA examination is warranted.  The most recent VA examination provided, to determine the severity of the Veteran's residuals of TBI, was conducted in October 2010.  The October 2010 VA examiner found no residual neurocognitive disturbances of an organic etiology.  Instead, the October 2010 VA examiner attributed the Veteran's reported cognitive inefficiency as due to functional factors such as the stressors in his personal life at the time.  As this opinion implied that the Veteran's condition was due to a significant amount of emotional turmoil specific to this temporal period and because the most recent VA examination was conducted almost four years ago, another VA examination is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  See also Weggenmann v. Brown, 5 Vet. App. 281 (19973); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, as this appeal is being remanded for an examination as discussed above, the Board concludes that updated VA treatment records should be obtained and associated with the record.  The record reflects the Veteran receives regular treatment from the Louisville VA Medical Center (VAMC) in Louisville, Kentucky.  Thus VA treatment records from the Louisville VAMC and any associated outpatient clinics, from October 2010 to the present, should be obtained and associated with the claims file.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran from the Louisville VAMC and any associated outpatient clinics, from October 2010 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of TBI.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner must provide a complete rationale for any opinion expressed.

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



